Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 22, 2016

                                      No. 04-16-00335-CV

                                IN THE INTEREST OF A.M.,

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-05876
                           Honorable Renée Yanta, Judge Presiding


                                         ORDER
         Counsel’s motion to withdraw is granted. Appellant’s pro se motion for extension of time
to file the appellant’s brief is granted. We order appellant to file her brief by January 23, 2017.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of December, 2016.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court